O’SCANNLAIN, Circuit Judge,
specially concurring:
The lay reader of this opinion may be puzzled by the legal gymnastics which always appear to permeate the law of government regulation. To clarify, I would note that Congress has given a federal bureaucrat the power to order that frozen chickens be labeled “fresh.” We affirm this absurdity by holding, quite properly, that the California legislature is federally preempted from requiring that frozen chickens be labeled “frozen.”
Our opinion should not be viewed as a retreat from the battle scene of federalism, however. Rather, we “hold the field and, at the very least, render a little aid to the wounded.” Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528, 580, 105 S.Ct. 1005, 1033, 83 L.Ed.2d 1016 (1984) (O’Connor, J., dissenting). Indeed, the States are not without devices of their own to protect their citizens when Congress permits the federal bureaucracy to impose the absurd. California stores can still be required by state law to tell the truth in advertising and to display frozen chickens for what they are— “frozen” — even though the labels on the chickens themselves are required by federal law to say “fresh.”
Lewis Caroll’s Humpty Dumpty may well be speaking for the federal bureaucracy when he says ‘When I use a word, it means just what I choose it to mean — neither more nor less.” Let us hope that Alice’s world can be confined to the Wonderland within the Washington Beltway.